USCA11 Case: 19-10856   Date Filed: 08/25/2021   Page: 1 of 48



                                                                    [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-10856
                        ________________________

                 D.C. Docket No. 8:14-cv-00489-MSS-AAS



DAMION HAYES,

                                               Petitioner - Appellee,

versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                               Respondents - Appellants.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (August 25, 2021)
         USCA11 Case: 19-10856        Date Filed: 08/25/2021   Page: 2 of 48



Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

JORDAN, Circuit Judge.

      Damion Hayes is serving a life sentence in Florida following his convictions

for attempted first-degree murder with a deadly weapon and armed trespassing. The

convictions resulted from Mr. Hayes attacking and stabbing one of his neighbors,

apparently without motive or provocation.

      The district court granted Mr. Hayes habeas corpus relief in the form of a new

trial, concluding that his counsel had rendered ineffective assistance by withdrawing

an insanity defense on the first day of trial. The Secretary of Florida’s Department

of Corrections appeals, arguing that Mr. Hayes is not entitled to habeas relief under

Strickland v. Washington, 466 U.S. 668 (1984), and 28 U.S.C. § 2254(d).

      Following oral argument and a review of the record, we conclude based on

Knowles v. Mirzayance, 556 U.S. 111, 127-28 (2009), that the district court applied

an incorrect prejudice standard in analyzing Mr. Hayes’ ineffectiveness claim. In our

view, Mr. Hayes has not met his burden under the proper prejudice standard and so

is not entitled to habeas relief. We therefore reverse.




                                           2
           USCA11 Case: 19-10856     Date Filed: 08/25/2021    Page: 3 of 48



                                          I

       On the morning of January 23, 2002, Mr. Hayes attacked one of his neighbors

without any provocation or apparent motive. The victim—who was 60 at the time—

testified that she had never met Mr. Hayes, who lived down the street from her. Mr.

Hayes did not ask her for money, did not say anything, and just “came at [her].” D.E.

34 at 2.

       Using a knife, Mr. Hayes cut the victim in her throat, chest, arms, face, and

head. He also beat her, causing her to suffer a concussion and lapse into a coma. See

id. Shortly after the attack, Mr. Hayes was seen burning items in his backyard.

Clothing recovered from the burn pile contained the victim’s blood. The evening

after the attack, Mr. Hayes confided in his cousin that “God made him do it.” Id. at

2-3.

                                          A

       Florida charged Mr. Hayes, then 20 years old, with attempted first-degree

murder with a deadly weapon and armed trespassing. Mr. Hayes was evaluated

several times prior to trial, found incompetent to proceed, and transferred to a state

mental health facility in July of 2003. After months of treatment, the facility’s

psychology department and two court-appointed psychiatrists, Drs. Donald R.

Taylor, Jr. and Sidney Merin, concluded that Mr. Hayes was competent to proceed


                                          3
          USCA11 Case: 19-10856           Date Filed: 08/25/2021      Page: 4 of 48



to trial. See D.E. 34 at 3. A third psychologist, Dr. Michael Gamache, found it “very

difficult to arrive at any firm conclusions regarding Mr. Hayes’ condition at the …

time” due to his lack of cooperation. See D.E. 7, Order Denying Claim, Def. Exh. 8,

at 874. Nevertheless, Mr. Hayes’ competence and mental state continued to be in

question, with his counsel remarking at a March 2004 hearing that “it’s amazing to

me totally that they have decreed that he is competent.” D.E. 34 at 3. During a

hearing in November of 2004, the trial court noted the reports of the doctors.

Although “understanding [counsel’s] dilemma,” it found Mr. Hayes competent to

stand trial. Id. at 4-5.

       In December of 2004, counsel filed a notice of intent to rely on an insanity

defense. The notice listed several witnesses, including Mr. Hayes’ parents and

medical professionals who had evaluated Mr. Hayes since his arrest. At a hearing in

February of 2005, counsel renewed his objection to the trial court’s finding that Mr.

Hayes was competent to proceed to trial. The court responded that it had previously

found Mr. Hayes competent—based on the opinions of three examining

physicians—and that its conclusion had not changed. Counsel then noted that

“[t]here is a defense of insanity at the time.” Id. at 5. But he never obtained an expert

opinion regarding Mr. Hayes’ sanity at the time of the charged offenses. 1



1
 To the extent Dr. Gamache was retained by the defense to evaluate Mr. Hayes’ sanity at the time
of the offense, he only rendered an opinion regarding Mr. Hayes’ competency, which he referred
                                               4
           USCA11 Case: 19-10856            Date Filed: 08/25/2021        Page: 5 of 48



       On February 23, 2005—the first day of trial—the prosecution announced that

Mr. Hayes had withdrawn his insanity defense. See id. Mr. Hayes’ counsel told the

trial court that “on the 17th of [February of 2005,] … in this very courtroom I

explained to [Mr. Hayes] in detail on the record … the notice of intent to rely upon

the defense of insanity that I had filed … and he indicated that he wanted to proceed

with a not guilty plea and at that time I withdrew that notice.” Id. at 26. 2

       Mr. Hayes’ counsel did not call any witnesses at trial. He instead attempted to

present a misidentification defense through cross-examination. But the prosecution’s

evidence against Mr. Hayes was significant: (1) the victim identified him as the

perpetrator; (2) Mr. Hayes’ cousin testified that Mr. Hayes admitted that “God made

him do it;” (3) Mr. Hayes burned his clothes on the night of the attack; (4) and the

victim’s blood was found in clothes at the burn pile. See id. at 5.




to as counsel’s “particular concern.” D.E. 7, Order Denying Claim, Def. Exh. 8, at 873. We
therefore do not question the district court’s conclusion that “the record includes no evidence …
that counsel ever endeavored to have [Mr.] Hayes evaluated for sanity at the time of the crimes.”
D.E. 34 at 29.

2
  The record does not indicate that Mr. Hayes’ counsel filed a written withdrawal of the insanity
defense. And although Mr. Hayes did not dispute counsel’s assertions on the first day of trial, the
transcript of the hearing on February 17, 2005, contains no discussion of the differences between
a not guilty plea and a plea of not guilty by reason of insanity. Indeed, the transcript suggests that
Mr. Hayes still intended to proceed with the insanity defense as of that time. See D.E. 7, Exh. 1,
Vol. 3, at 107-12 (discussing whether the court had made a final ruling on Mr. Hayes’ competency
and defense counsel stating “[t]here is a defense of insanity at the time.”).


                                                  5
           USCA11 Case: 19-10856      Date Filed: 08/25/2021   Page: 6 of 48



      Following the prosecution’s case-in-chief, Mr. Hayes’ counsel moved for a

judgment of acquittal only as to the attempted first-degree murder charge. Counsel

argued that the prosecution had not introduced evidence that the attack was

premeditated, particularly given that “[t]here was no provocation for the act.” The

prosecution responded that Mr. Hayes could not argue that he lacked the requisite

state of mind because he had not introduced evidence “of any type of mental health

issues [or] problems.” The trial court denied the motion for judgment of acquittal

and the jury found Mr. Hayes guilty of first-degree attempted murder with a deadly

weapon and armed trespassing. After his conviction, Mr. Hayes obtained new

counsel.

      At the sentencing hearing, Mr. Hayes’ new counsel called Dr. Michael Scott

Maher, who testified about the extensive evidence of Mr. Hayes’ past and present

mental illnesses. Before announcing its sentence, the trial court stated that it “ha[d]

no doubt in [its] mind that [Mr. Hayes] has mental problems” and that he is “mentally

disturbed.” D.E. 7, Exh. 1, Vol. III at 142. Citing concerns that Mr. Hayes would

repeat such a violent offense, however, the court sentenced him to life imprisonment.

See id. at 143.




                                          6
         USCA11 Case: 19-10856        Date Filed: 08/25/2021   Page: 7 of 48



                                          B

      After his convictions and sentence were affirmed on direct appeal, see Hayes

v. State, 976 So.2d 1106 (Fla. 2d DCA 2008) (table), Mr. Hayes filed a motion for

post-conviction relief under Florida Rule of Criminal Procedure 3.850. Among other

things, Mr. Hayes argued that his original trial counsel was ineffective for

abandoning the insanity defense. Mr. Hayes asserted that the trial record—and in

particular the fact that he was deemed incompetent to proceed for a time—

demonstrated that he was mentally ill. He also argued that the record did not support

counsel’s representation on the first day of trial that he did not want to pursue an

insanity defense. And even if he had not wanted to pursue an insanity defense, Mr.

Hayes maintained, counsel’s abandonment of the defense was unreasonable under

the circumstances. He asserted that, had the insanity defense been presented, there

was a reasonable probability that the jury would have reached a verdict of not guilty.

The post-conviction court summarily denied the Rule 3.850 motion.

      On appeal, the Second District Court of Appeal reversed. See Hayes v. State,

56 So. 3d 72 (Fla. 2d DCA 2011) (per curiam). Although the record suggested that

counsel was following Mr. Hayes’ wishes in abandoning the insanity defense, there

was nothing indicating that counsel thoroughly discussed that decision with Mr.

Hayes. See id. at 73. The Second District observed that, “in light of [Mr.] Hayes’

history of mental illness, the evidence against him, and his fragile mental state prior
                                          7
          USCA11 Case: 19-10856        Date Filed: 08/25/2021   Page: 8 of 48



to trial,” it was not clear that counsel’s decision to withdraw the defense was

reasonable. See id. at 74. As to prejudice, the Second District explained that insanity

was likely Mr. Hayes’ only viable defense. See id. at 74. It therefore remanded to

the post-conviction court with instructions to “hold an evidentiary hearing to

determine whether counsel’s abandonment of the insanity defense was reasonable

under the specific facts of this case.” Id.

      The post-conviction court then held an evidentiary hearing, at which Mr.

Hayes introduced several exhibits. These included medical reports from Drs. Merin

and Taylor, and records from the state hospital where Mr. Hayes remained during

the time he was deemed incompetent to stand trial.

      Mr. Hayes also called his trial counsel as a witness at the hearing. See D.E. 7,

Order Denying Claim, Transcript of Proceedings, at 714-32. Counsel testified that

he had concerns about Mr. Hayes’ mental capacity throughout the case, leading him

to file motions requesting that Mr. Hayes’ competency be evaluated. Counsel also

confirmed that he initially filed a notice of intent to rely on an insanity defense, but

said he subsequently abandoned that defense at Mr. Hayes’ request. He stated that

his decision was a tactical one.

      Counsel explained that he had an on-the-record colloquy with Mr. Hayes and

the trial court during which Mr. Hayes expressed his desire not to pursue a defense


                                              8
          USCA11 Case: 19-10856        Date Filed: 08/25/2021     Page: 9 of 48



of not guilty by reason of insanity. Counsel said that he spoke with Mr. Hayes

personally prior to the colloquy, and that Mr. Hayes “was firm in his position that

he was not guilty.” Counsel also stated that he had “very little specific recollection”

prior to his memory being refreshed by the transcript.

      When asked whether he thought Mr. Hayes understood the difference between

a standard not-guilty plea and a defense of not guilty by reason of insanity, counsel

responded: “Well, you know, that’s very hard for me to divine.” He noted that “at

least [one mental health expert] said [Mr. Hayes] might have been insane at the time

of the commission and couldn’t determine the difference [between] right and

wrong.” Counsel stated, however, that because “[his] conversations with [Mr.

Hayes] indicated … that he certainly had a good understanding of what was

happening throughout the trial,” he “concluded that [Mr. Hayes] was able to make

an educated decision with respect to this issue of insanity vis-à-vis not guilty.” When

asked whether he had explained to Mr. Hayes the difference between not guilty and

not guilty by reason of insanity, counsel stated: “I don’t recall having it in that sense.

I was fully convinced that he knew the difference between not guilty by reason of

insanity and not guilty. Why otherwise would he be so adamant about his position

of not guilty?”

      On redirect, counsel was again asked whether he had explained to Mr. Hayes

the difference between being found not guilty and being found not guilty by reason
                                            9
         USCA11 Case: 19-10856       Date Filed: 08/25/2021    Page: 10 of 48



of insanity. Counsel said that he believed “that was contained somewhat, if not

explicitly in my letter to him of August 19th, 2002.” He also referenced discussing

it during two on-the-record colloquies on February 17, 2005, and February 24, 2005.

Counsel read the contents of the August 19 letter aloud at the hearing, but it made

no reference to Mr. Hayes’ insanity defense. Instead, the letter asked Mr. Hayes only

to confirm in writing that he did not wish to plead guilty to the first-degree attempted

murder charge and did not mention the word “insanity.” Similarly, the transcripts of

the two referenced hearings do not contain a discussion of the difference between

the two types of pleas.

      Mr. Hayes did not testify at the evidentiary hearing. And he did not present

any expert testimony about whether he was insane at the time of the attack.

      The post-conviction court denied Mr. Hayes’ ineffective assistance of counsel

claim. It concluded that the abandonment of the insanity defense was reasonable

because (1) counsel had “extensive criminal defense experience;” (2) counsel

concluded that Mr. Hayes did not want to pursue the defense after “extensive

consultation;” (3) Mr. Hayes was found competent by a number of experts; and (4)

the evidence showed that Mr. Hayes was aware of what he had done. The court added

that, even if counsel’s decision demonstrated bad judgment, it was a “tactical

decision” and therefore “post[-]conviction relief would not be justified.” The court

did not address the matter of prejudice.
                                           10
         USCA11 Case: 19-10856         Date Filed: 08/25/2021     Page: 11 of 48



       Mr. Hayes again appealed. This time the Second District summarily affirmed.

See Hayes v. State, 129 So.3d 368 (Fla. 2d DCA 2013) (table).

                                             C

       After exhausting his state remedies, Mr. Hayes filed a habeas corpus petition

in federal district court. See 28 U.S.C. § 2254. His only claim was that trial counsel

rendered ineffective assistance by withdrawing the insanity defense. After oral

argument, the district court granted the petition.

       The district court found that the record did not support counsel’s testimony

that Mr. Hayes wished to abandon the insanity defense, or that he understood the

difference between not guilty and not guilty by reason of insanity. See D.E. 34 at 23.

Counsel had testified that he explained the difference to Mr. Hayes (1) during two

on-the-record colloquies on February 17, 2005, and February 24, 2005; and (2) in

his August 19, 2002, letter to Mr. Hayes. The district court observed, however, that

neither the transcripts of the two colloquies nor the letter contained any such

discussion. See id. at 23-28. The district court also noted that there was no evidence

that counsel ever endeavored to have Mr. Hayes evaluated as to his sanity at the time

of the attack. See id. at 29. As a result, the district court ruled that the post-conviction

court’s conclusion that counsel made a reasonable tactical decision to abandon the




                                            11
         USCA11 Case: 19-10856       Date Filed: 08/25/2021    Page: 12 of 48



insanity defense was based on an unreasonable determination of the facts. See id. at

33-34.

       The district court then conducted a de novo review of Mr. Hayes’ ineffective

assistance of counsel claim. See id. at 34. It ruled that counsel’s performance was

deficient because there was nothing in the record to indicate that Mr. Hayes chose

to waive the insanity defense. See id. at 36. Indeed, the district court explained that

Mr. Hayes could not have knowingly waived the insanity defense because counsel

admitted that he “fail[ed] to discuss with [him] the difference between a straight not

guilty defense and a defense of not guilty by reason of insanity.” Id.

       In addition, the district court concluded that Mr. Hayes suffered prejudice as

a result of counsel’s deficient performance because an insanity theory was “likely

[his] only viable defense.” Id. at 37. The district court went on to explain that the

unreasonable withdrawal of the insanity defense undermined its confidence in the

outcome. See id.

       The Secretary filed a timely notice of appeal, and we heard oral argument

earlier this year.

                                          II

       Our review of the district court’s order granting habeas relief is plenary. See,

e.g., Ward v. Hall, 592 F.3d 1144, 1155 (11th Cir. 2010). Mr. Hayes must satisfy

                                          12
         USCA11 Case: 19-10856       Date Filed: 08/25/2021    Page: 13 of 48



both the performance and prejudice prongs of Strickland v. Washington, 466 U.S.

668 (1984), to prevail on his ineffectiveness claim. See Lucas v. Secretary, 682 F.3d

1342, 1355 (11th Cir. 2012). To resolve this appeal we need only consider the district

court’s prejudice ruling. We do not address or discuss trial counsel’s performance or

the district court’s ruling that the last-minute withdrawal of the insanity defense was

deficient.

                                          A

      Normally, we substantively review the prejudice prong of a Strickland

ineffectiveness claim under the deference required by 28 U.S.C. § 2254(d). See

Shinn v. Kayer, 141 S.Ct. 517, 524-25 (2020); Harrington v. Richter, 562 U.S. 86,

101 (2011). But here the post-conviction court did not address the prejudice prong

of Strickland, and the Second District’s summary affirmance is presumed to be based

on the adequate performance ground articulated by the post-conviction court. See

Wilson v. Sellers, 138 S.Ct. 1188, 1192 (2018). Because the Secretary has not

rebutted that presumption, our review of prejudice—a mixed and predictive question

of law and fact—is de novo. See Rompilla v. Beard, 545 U.S. 374, 390 (2005)

(“Because the state courts found the representation adequate, they never reached the

issue of prejudice, and so we examine this element of the Strickland claim de novo.”)

(citation omitted).



                                          13
         USCA11 Case: 19-10856       Date Filed: 08/25/2021    Page: 14 of 48



      To establish prejudice, Mr. Hayes must show “that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694. A reasonable probability is

less than a preponderance. See id. at 693 (rejecting a “more likely than not”

standard). It is a “probability sufficient to undermine confidence in the outcome.”

Id. at 694. See also Harrington, 562 U.S. at 111-12 (“[T]he difference between

Strickland’s prejudice standard and a more-probable-than not standard is slight and

matters ‘only in the rarest case.’ The likelihood of a different result must be

substantial, not just conceivable.”) (citation omitted).

      In Knowles v. Mirzayance, 556 U.S. 111, 123-28 (2009), a case involving an

attorney’s recommendation that a defendant abandon a defense of not guilty by

reason of insanity, the Supreme Court alternatively addressed the issue of Strickland

prejudice de novo. In doing so, the Court rejected the Ninth Circuit’s ruling that

abandonment of the only viable defense could alone constitute prejudice for an

ineffective assistance of counsel claim. See id. at 127. The Court explained that even

where no other viable defenses exist, a defendant must still show “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. (citing Strickland, 466 U.S. at 694). “To prevail on

his ineffective-assistance claim,” therefore, the petitioner had to show “that there is



                                          14
         USCA11 Case: 19-10856       Date Filed: 08/25/2021    Page: 15 of 48



a ‘reasonable probability’ that he would have prevailed on his insanity defense had

he pursued it.” Id.

      The district court appears to have concluded that Mr. Hayes suffered prejudice

based on counsel’s abandonment of the only viable defense available:


      This Court agrees with the state appellate court's observation in its order
      remanding [Mr.] Hayes’ Rule 3.850 motion to the state post-conviction
      court for an evidentiary hearing that ‘an insanity defense was likely
      [Mr.] Hayes' [s] only viable defense.’ Counsel's decision to abandon
      that defense prejudiced [Mr.] Hayes. See, e.g., Tejada v. DuBois, 142
      F.3d 18, 25 (1st Cir. 1998) (“Depriving a criminal defendant of his only
      viable defense certainly renders the resultant trial ‘fundamentally unfair
      or unreliable’ as demanded by Lockhart v. Fretwell, 506 U.S. 364, 369
      (1993)”); Walker v. Hoffner, 534 F. App'x 406, 412-13 (6th Cir. 2013)
      (“Defendant was not required to show that but for the failure to present
      the insanity defense, he would have been acquitted, but only that
      because he was unable to present such a defense, his trial was unfair
      such that we can no longer be confident in the verdict.”). [Mr.] Hayes’
      inability-due to counsel's deficient performance and the prejudice
      resulting therefrom-to have a jury consider an insanity defense entitles
      [Mr.] Hayes to the writ.

D.E. 34 at 37.


      This excerpt indicates that the district court never analyzed whether Mr. Hayes

could show a reasonable probability of success on his insanity defense, and instead

relied on a prejudice test that was rejected by the Supreme Court in Mirzayance. We

now conduct the required prejudice analysis.




                                          15
         USCA11 Case: 19-10856       Date Filed: 08/25/2021   Page: 16 of 48



                                          B

      In 2000, the Florida Legislature enacted a statute setting out the requirements

for the insanity defense in criminal cases. See Fla. Stat. § 775.027. This statute

essentially codified Florida’s common-law insanity standard, which was based on

M’Naghten’s Case, 8 E.R. 718 (House of Lords 1843). See Rodriguez v. State, 172

So.3d 540, 543 (Fla. 5th DCA 2015); Cotto v. State, 89 So.3d 1025, 1028 n.3 (Fla.

3d DCA 2012), approved on other grounds, 139 So.3d 283 (Fla. 2014).

      In relevant part, § 775.027(1) provides that “[a]ll persons are presumed to be

sane,” and makes insanity an affirmative defense. To establish the defense, a

defendant bears the burden of proving a number of things by “clear and convincing

evidence.” § 775.027(2). First, he must show that he “had a mental infirmity, disease,

or defect.” § 775.027(1)(a). Second, he must demonstrate that, “[b]ecause of this

condition,” he either “[d]id not know what he … was doing or its consequences,” or,

if he knew what he was doing and its consequences, that he “did not know that what

he … was doing was wrong.” § 775.027(1)(b)(1)-(2). Mr. Hayes’ offenses took place

in 2002, so any insanity defense would have had to satisfy § 775.027’s requirements.

      The question for us is whether Mr. Hayes can show a reasonable probability

that a jury would have found by clear and convincing evidence that he met the

insanity standard at the time of the charged offenses. Under Florida law, clear and


                                         16
         USCA11 Case: 19-10856       Date Filed: 08/25/2021   Page: 17 of 48



convincing evidence is “evidence that is precise, explicit, lacking in confusion, and

of such weight that it produces a firm belief, without hesitation, about the matter in

issue.” Fla. Std. Jury Instr. (Crim.) 3.6(a). See Pewo v. State, 177 So.3d 32, 33-34

(Fla. 2d DCA 2015) (upholding the use of this instruction with respect to an insanity

defense because the definition was consistent with Florida law).

      On his side of the evidentiary ledger, the record contains lay testimony that

paints a picture of Mr. Hayes as a deeply mentally ill individual at the time of the

crimes. His parents, for example, told investigators about disturbed behavior by Mr.

Hayes in the months before the attack, including putting holes in walls, speaking

with himself, using a baseball bat to destroy a TV, hearing voices so much that he

had to cover his ears to refrain from hearing them, wearing headphones while

sleeping to drown out those voices, digging holes in the ground for no reason, cutting

holes in a wire fence, wanting to see a dead person, sitting in the dark and isolating

himself, and crying spontaneously. The unusual behavior continued after the attack,

as Mr. Hayes told his cousin that “God made him do it.” D.E. 7, Exh. 20, at 267.

And, as noted, there was no apparent provocation or motive for the attack.

      In Florida, competent lay testimony—such as that provided by Mr. Hayes’

parents—can create a jury issue as to insanity. See State v. Clark, 745 So.2d 1116,

1117 (Fla. 4th DCA 1999); State v. Van Horn, 528 So.2d 529, 530 (Fla. 2d DCA

1988); Powell v. State, 373 So.2d 73, 74 (Fla. 1st DCA 1979). But here such
                                         17
         USCA11 Case: 19-10856       Date Filed: 08/25/2021   Page: 18 of 48



testimony does not establish a reasonable probability that a jury would have found

Mr. Hayes insane in January of 2002 by clear and convincing evidence. For starters,

Florida law presumed that Mr. Hayes was sane at the time of the offenses, see §

775.027(1)(a), and no one testified that Mr. Hayes was unable to distinguish right

from wrong. In addition, Mr. Hayes burned his clothes after the attack, and such

behavior indicates that he understood that he had done something wrong and that he

wanted to try to cover up his actions. See United States v. Israel, 838 F. App’x 856,

869 (5th Cir. 2020) (explaining, in discussing an ineffectiveness claim by a federal

prisoner under 28 U.S.C. § 2255 based on a failure to investigate an insanity defense,

that a “defendant’s concealment of a crime can provide evidence of his capacity”).

      In addition to lay reports of bizarre behavior indicative of mental illness

leading up to and continuing after the attack, the record also contains post-offense

psychological evidence. As noted, Mr. Hayes was found to be incompetent in July

of 2003 and transferred to a mental health facility. Dr. Gamache, in a letter to

counsel in February of 2003, concluded that there was “a reasonable probability that

Mr. Hayes is mentally ill.” D.E. 7, Order Denying Claim, Def. Exh. 8, at 873-75. Dr.

Taylor went further in his May 2003 evaluation. He stated that Mr. Hayes’ behavior

in the months leading up to the offenses was “suggestive of psychosis,” and that “it

is likely that [he] experienced a Substance Induced Psychotic Disorder or early signs

and symptoms of a psychotic disorder such as Schizophrenia.” As a result, he opined

                                         18
         USCA11 Case: 19-10856      Date Filed: 08/25/2021   Page: 19 of 48



that Mr. Hayes “would benefit from a trial of antipsychotic medication in a

therapeutic setting.” D.E. 7, Order Denying Claim, Def. Exh. 9, at 884-85. During

his time at the mental health facility, the medical staff noted that Mr. Hayes had “a

great deal of trouble developing even a rudimentary understanding of the legal

system and meeting the criteria to become competent to proceed,” D.E. 7, Order

Denying Claim, Def. Exh. 10, at 850, and observed him “sitting in his room with his

blanket draped over his body looking out the window for extended periods of time.”

Id. at 892.

      After Mr. Hayes obtained new counsel, he introduced some additional

medical evidence at sentencing. Dr. Maher testified that all three doctors who had

previously evaluated Mr. Hayes (Drs. Taylor, Merin, and Gamache) “found

substantial evidence of genuine mental illness apart from his drug abuse history,”

and that the state hospital had concluded that “[Mr. Hayes] needed to be treated with

anti-psychotic medication and anti-depressant medication.” Dr. Maher concluded:

      What I can offer to the Court is that [Mr. Hayes] certainly appears to
      have a genuine and major psychiatric disorder[. An] underl[ying]
      psychiatric disorder which involves symptoms of psychosis,
      impulsiveness and is likely to have been related to both of these
      offenses … with regard to apparent irrational and impulsive motivation
      behind those behaviors.
D.E. 7, Order Denying Claim, Def. Exh. 5, at 833. When asked by the prosecution

whether he believed Mr. Hayes knew right from wrong at the time of his offenses,


                                         19
         USCA11 Case: 19-10856        Date Filed: 08/25/2021    Page: 20 of 48



Dr. Maher responded in this way: “I think he knew that he was hurting [the victim]

and I don’t know he knew as to what extent it was unlawful or improper.” Id. at 834.

Dr. Maher conceded, however, that he “ha[dn’t] evaluated that issue extensively.”

Id. As noted, before announcing its sentence, the trial court stated that it “ha[d] no

doubt in [its] mind that [Mr. Hayes] has mental problems” and that he is “mentally

disturbed.” D.E. 7, Exh. 1, Vol. III, at 142.

      With respect to the medical evidence, the problem for Mr. Hayes is twofold.

First, there was no expert evaluation or opinion on the issue of sanity. And that

makes the insanity claim weaker. Second, all of the medical evidence related to

competence to stand trial, which was based on Mr. Hayes’ mental condition more

than a year after the attack. The competency standard asks whether a defendant, at

the time of trial (or at the time of the relevant proceeding) has the “sufficient present

ability to consult with his lawyer with a reasonable degree of rational

understanding,” and “whether he has a rational as well as factual understanding of

the proceedings against him.” Peede v. State, 955 So.2d 480, 488 (Fla. 2007).

Insanity, on the other hand, is determined at the time of the charged offense and is

analyzed under a different standard. See Fla. Stat. § 775.027(1)(a)-(b). That is why

the Florida Supreme Court has explained that “[w]hether a defendant is competent

to stand trial is not necessarily relevant on the question of whether [he] was insane

at the time of the [offense]. Competency to stand trial and insanity at the time of the

                                           20
         USCA11 Case: 19-10856       Date Filed: 08/25/2021   Page: 21 of 48



offense involve the defendant’s mental state at separate and distinct points in time.”

Patton v. State, 784 So.2d 380, 387 (Fla. 2000). Cf. United States v. Fortune, 513

F.2d 883, 888-89 (5th Cir. 1975) (noting that introduction of evidence on the issue

of competency “may indeed have a prejudicial effect on a defendant’s right to a fair

trial on the issue of sanity”). So the medical testimony addressing whether Mr. Hayes

was competent in 2003 says little about whether he was insane in January of 2002.

      Even assuming that the medical evidence on competency was highly relevant

to the question of sanity, it was guarded. Dr. Maher, for example, explained that he

was unsure whether Mr. Hayes knew right from wrong, and admitted that he had not

analyzed the matter extensively. Dr. Merin, in his competency evaluation, concluded

that there was “no evidence of manic behavior or thought processes” and that Mr.

Hayes “was competent on the date and at the time” of the alleged offenses. See D.E.

7, Order Denying Claim, Def. Exh. 6, at 862-66. Again, competence is not the same

as sanity, but if competency matters, Dr. Merin’s opinion casts some doubt on an

insanity claim. We note, as well, that during his entire time at the mental health

facility Mr. Hayes was never given a formal diagnosis of a mental infirmity, disease,

or defect as of January of 2002. See § 775.027(1)(a). See also United States v. Cox,

826 F.2d 1518, 1526 (6th Cir. 1987) (“Cox has neither claimed nor made any

showing that his particular of mental illness rendered him unable at the time of the

bank robbery ‘to appreciate the nature and quality or the wrongfulness of his acts.’

                                         21
          USCA11 Case: 19-10856           Date Filed: 08/25/2021       Page: 22 of 48



Thus, he has failed to establish a reasonable probability that if an insanity defense

had been pursued at trial, the result of the proceeding would have been different.”).3

       Although we have discussed the lay testimony and the medical evidence

bearing on the question of insanity seperately, we recognize that our review of the

record must be holistic. We have therefore considered all of the testimony and

evidence together in analyzing Strickland prejudice. Cf. District of Columbia v.

Westby, 138 S.Ct. 577, 588 (2018) (explaining that, where the “totality of the

circumstances” must be considered, facts cannot be viewed in isolation and a

“divide-and-conquer analysis” is inappropriate). Having done so, and taking into

account the clear and convincing standard required under Florida law, we conclude

that Mr. Hayes has not shown a reasonable probability that his insanity defense

would have been successful if presented to the jury. See Mirzayance, 556 U.S. at

127.




3
  Though it is not directly on point because it involved the application of AEDPA deference under
§ 2254(d), the Ninth Circuit’s discussion in Bemore v. Chappell, 788 F.3d 1151, 1168-69 (9th Cir.
2015), is also somewhat instructive: “Bemore did present some evidence to the state habeas court
tending to show that the[ ] standards [for a mental health defense under California law] might have
been met. But given the evidence suggesting Muck’s murder was deliberate and premeditated, the
record does not provide sufficient evidence to demonstrate that any reasonable jurist would have
concluded that a guilt phase mental health defense was reasonably likely to have been successful
in avoiding a guilty verdict. Perhaps most notably, no expert testimony was presented on habeas
indicating that, had follow-up mental health investigation occurred, counsel could have presented
evidence sufficient to establish a mental health defense to first-degree murder.”


                                                22
         USCA11 Case: 19-10856      Date Filed: 08/25/2021   Page: 23 of 48



                                        III

      Like the trial court which sentenced him, and like the district court, we

acknowledge that Mr. Hayes has mental issues. But the issue before us is whether

he can establish a reasonable probability that a jury would have found by clear and

convincing evidence that he was insane in January of 2002, when he attacked his

neighbor. On this record, we conclude that he cannot. The district court’s grant of

habeas corpus relief to Mr. Hayes is therefore reversed.

      REVERSED.




                                         23
          USCA11 Case: 19-10856            Date Filed: 08/25/2021        Page: 24 of 48



NEWSOM, Circuit Judge, concurring:

       The Supreme Court has said that “[c]ourts can … deny writs of habeas corpus

under [28 U.S.C.] § 2254 by engaging in de novo review when it is unclear whether

AEDPA deference applies.” Berghuis v. Thompkins, 560 U.S. 370, 390 (2010).

Today, this Court holds that Hayes’s Strickland claim fails under de novo review,

and I agree. 1 Accordingly, I concur in the Court’s judgment reversing the district

court’s decision granting Hayes habeas corpus relief.


1
  One quick thing at the outset: The Court justifies de novo review of the state courts’ “prejudice”
determination on the ground that the state courts “did not address [that] prong of Strickland.” Maj.
Op. at 13. For support, the Court—quite rightly—cites the Supreme Court’s decision in Rompilla
v. Beard, 545 U.S. 374, 390 (2005) (“Because the state courts found the representation adequate,
they never reached the issue of prejudice, and so we examine this element of the Strickland claim
de novo.”). I would simply note that, in that respect, Rompilla seems to be in some tension with
the later decision in Harrington v. Richter, in which the Court said the following:
       By its terms § 2254(d) bars relitigation of any claim “adjudicated on the merits” in
       state court, subject only to the exceptions in §§ 2254(d)(1) and (2). There is no text
       in the statute requiring a statement of reasons. The statute refers only to a
       “decision,” which resulted from an “adjudication.” … Where a state court’s
       decision is unaccompanied by an explanation, the habeas petitioner’s burden still
       must be met by showing there was no reasonable basis for the state court to deny
       relief. This is so whether or not the state court reveals which of the elements in a
       multipart claim it found insufficient, for § 2254(d) applies when a “claim,” not a
       component of one, has been adjudicated.
562 U.S. 86, 98 (2011) (emphasis added). Now, to be fair, there may also be some tension between
Richter and the Court’s even more recent decision in Wilson v. Sellers, 138 S. Ct. 1188 (2018),
which—albeit in a different context—seemed to privilege a state court’s “reasons” over its
“decision.” In any event, the question whether a federal court should apply AEDPA deference to
a state court’s overarching “decision” of a habeas petitioner’s Strickland “claim,” or instead only
to the particular components of that “claim” that the state court specifically addressed, I leave for
another day and for those higher on the food chain. For our purposes, I agree that Rompilla is on
point, binds us, and permits de novo review of the state courts’ prejudice determination here. Cf.
Knight v. Fla. Dep’t of Corr., 958 F.3d 1035, 1045–46 (11th Cir. 2020), cert. denied, 141 S. Ct.
2471 (2021) (Newsom, J.).
                                                 24
         USCA11 Case: 19-10856       Date Filed: 08/25/2021    Page: 25 of 48



      It seems to me, though, that there is an antecedent, and more fundamental,

problem—actually, two interrelated problems—with the district court’s decision.

First, while the district court purported to apply 28 U.S.C. § 2254(e)(1), it failed to

accord the state court’s factual determinations—including an explicit credibility

determination—a presumption of correctness, rebuttable only by “clear and

convincing evidence,” as the text of that provision requires. Second, the district

court compounded its initial error by repeatedly conflating § 2254(e)(1) and

§ 2254(d)(2), and concluding—if I’m understanding its decision correctly—that its

finding that the state court’s credibility determination was erroneous under

subsection (e)(1) necessitated a holding that the state court’s “decision” was “based

on” an “unreasonable determination of the facts” within the meaning of subsection

(d)(2). I write separately to explain the district court’s errors and, I hope, to shed

some light on how subsections (d)(2) and (e)(1) relate to each other.

                                           I

      The district court’s refusal to apply AEDPA deference, and its ensuing

decision to grant habeas corpus relief, stemmed from its skepticism of Hayes’s trial

counsel’s testimony at the state post-conviction hearing. There, Hayes’s lawyer

testified that, in fact, he had explained to Hayes the pros and cons of forgoing an

insanity defense in favor of a straight not-guilty plea. The state post-conviction court

expressly found the lawyer’s testimony “credible,” but the district court concluded


                                          25
         USCA11 Case: 19-10856       Date Filed: 08/25/2021   Page: 26 of 48



otherwise. Before addressing the district court’s decision, let me unpack the key

pieces of the state-court record bearing on that issue.

      At a pretrial hearing on February 17, 2005, the state court ruled that Hayes

was competent to stand trial. At the same hearing, Hayes’s trial counsel, Norman

Cannella, informed the court that he intended to pursue an insanity defense. Not

quite a week later, though, on February 23—the first day of Hayes’s trial—the

prosecutor reported that Cannella had withdrawn the insanity defense. The next day,

at a bench conference following the denial of Hayes’s motion for judgment of

acquittal, the trial judge asked Cannella whether Hayes intended to testify in his own

defense. Cannella thereafter engaged Hayes in an open-court colloquy advising him

of his right to testify, and Hayes confirmed that he didn’t want to. Importantly for

our purposes, as part of that same conference, the judge then had a separate exchange

with Cannella about Hayes’s intentions vis-à-vis the insanity defense:

      COURT: I think [you] discussed with [your] client before even starting
      the trial what type of defense that he wanted to proceed with and I think
      he indicated he wanted a defense that he was not guilty.
      DEFENSE COUNSEL: That is absolutely correct and on the 17th of
      this month to be exact in this very courtroom I explained to him in detail
      on the record and in front of Your Honor and [the prosecutor] the notice
      of intent to rely upon the defense of insanity that I had filed explaining
      to him in detail and he indicated that he wanted to proceed with a not
      guilty plea and at that time I withdrew the notice.
At the conclusion of the trial, a jury convicted Hayes of attempted first-degree

murder and armed trespassing, and the trial judge sentenced him to life in prison.

                                          26
         USCA11 Case: 19-10856       Date Filed: 08/25/2021    Page: 27 of 48



The state appellate court affirmed Hayes’s conviction and sentence. Hayes v. State,

976 So. 2d 1106 (Fla. Dist. Ct. App. 2008).

      Hayes later filed a motion for state post-conviction relief on the ground that

Cannella had provided constitutionally ineffective assistance of counsel when he

abandoned the insanity defense. Following an initial denial, an appeal, and a

remand, the state circuit court held an evidentiary hearing on Hayes’s ineffective-

assistance claim at which Cannella was the lone witness. In its order denying

Hayes’s post-conviction motion, the circuit court specifically addressed Cannella’s

“representations … that he decided to abandon the defense of insanity because

[Hayes] wanted to pursue a defense of not guilty.” The circuit court quoted

extensively from Cannella’s sworn testimony, in which he twice referred to an in-

court discussion with Hayes about the abandonment of an insanity defense. Because

the full context is important, I will block quote the passage, as the circuit court did,

adding my own emphasis:

      CANNELLA: And I believe that, my recollection of that review just
      moments ago, was that there was a colloquy between myself and Mr.
      Hayes and the Court regarding this issue of abandonment of the
      defense. I believe that I told the Court that I was acting in part upon
      the desires of Mr. Hayes. That he did not want to proceed with a
      defense of insanity, that he was not guilty. Consequently, I made what
      I would consider to be a tactical decision. And I based that decision
      upon a number of things: One, the wishes of the client, who had
      previously, on a number of occasions, been found to be competent by a
      number of experts. Secondly, I was at that point in time well aware of
      the facts and circumstances, which had been brought forth before the
      jury. Those facts and circumstances led me to the conclusion, one, that
                                          27
         USCA11 Case: 19-10856       Date Filed: 08/25/2021    Page: 28 of 48



      he would be convicted, which he ultimately was. And two, that the
      evidence showed that he did certain things after the alleged crime that
      would indicate that he was well aware of what he had done, and had
      taken certain steps to cover up what he had done. My recollection, now
      that I think about that case, is that bloody clothing was placed in a
      washing machine and maybe even some Clorox was used. Secondly,
      that a knife was disposed of in some fashion. And third, that a fire was
      started outside the house where my recollection tells me that certain
      pieces of evidence were destroyed in that fire. I put all those things
      together, and based upon a number of years of doing nothing but
      criminal work, I reached the conclusion and the position that I would
      honor his request not to go forth with the defense of insanity. Now, I
      must tell you that I also had conversations with most everyone that was
      listed on the notice of intent to use the defense of insanity. And I made
      some notes when I talked to those people, and I reviewed them today.
      And they, those witnesses were de minimis with respect to the issue of
      his ability to determine right from wrong in the period of time close to
      that of the crime. So with all those things in mind, I reached the
      decision that I would honor his request and withdrew the motion. And
      as a matter of fact, I think my recollection of what was given to me just
      moments ago is that I had a colloquy with him, Mr. Hayes, and the
      judge, regarding this very issue of whether or not he wanted to
      proceed. And I think Mr. Hayes was firm in his position that he was
      not guilty.

The circuit court’s order continued, quoting yet another portion of Cannella’s

testimony in which he referred to the colloquy: “When asked if he recalled having

a conversation with [Hayes] about the decision … whether to pursue a defense of

not guilty by reason of insanity or an ordinary not guilty defense, [Cannella]

responded, ‘Yes, immediately prior to the on the record colloquy, I had spoken to

him.’”

      At least three times, then, Cannella testified under oath that he had an in-court

colloquy with Hayes regarding the abandonment of the insanity defense. Having
                                         28
          USCA11 Case: 19-10856            Date Filed: 08/25/2021       Page: 29 of 48



reviewed Cannella’s testimony and the other record evidence, the circuit court

expressly “f[ound] Mr. Cannella’s testimony to be credible.” In particular, the court

found that “after extensive consultation with [Hayes], Mr. Cannella made a

reasonable, tactical decision to abandon the insanity defense … .” Accordingly, the

circuit court denied Hayes’s request for post-conviction relief. The state appellate

court affirmed. Hayes v. State, 129 So. 3d 368 (Fla. Dist. Ct. App. 2013).2

       Which brings me, at last, to the federal district court’s decision before us on

appeal. As revealed by both the transcript of the hearing that it conducted and its

written order, the district court got tripped up—and more than a little frustrated—by

the lack of documentary proof corroborating Cannella’s state-court testimony that

he had an insanity-related colloquy with Hayes. I’ll start with the hearing, where the

district court repeatedly (and pretty brusquely) pressed the state’s lawyer for

evidence—over and above Cannella’s sworn testimony—that the colloquy in fact

occurred. One illustrative example:

       THE COURT: That’s a yes or a no. Is there an on the record colloquy
       with the Court and Mr. Hayes and Mr. Cannella concerning the waiver
       of the insanity defense?

       [STATE’S ATTORNEY]: I would say yes.

2
  Because the appellate court summarily affirmed the state post-conviction court’s order, the
relevant “decision” for our review under AEDPA is the state post-conviction court’s order. See
Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018) (explaining that, where a higher state court affirms
without explanation, a “federal court should ‘look through’ the unexplained decision to the last
related state-court decision that does provide a relevant rationale [and] presume that the
unexplained decision adopted the same reasoning”).

                                                29
          USCA11 Case: 19-10856             Date Filed: 08/25/2021        Page: 30 of 48




       THE COURT: Show it to me.

       [STATE’S ATTORNEY]: If you look –

       THE COURT: Show it to me, the record cite.

       [STATE’S ATTORNEY]: I’d have to go through my –

       THE COURT: That’s why we’re here.

       [STATE’S ATTORNEY]: Okay. May I first say –

       THE COURT: No, you may not first say anything. You may give me
       the record cite. 3

       Later, the district court candidly confessed its disinclination to believe

Cannella’s testimony that he had the colloquy—notwithstanding the state court’s

acceptance of it—absent additional corroboration. In particular, the district court




3
  The district court’s consternation seemed to spill over into other issues, as well. At another point
in the hearing, the state’s lawyer struggled to find a transcript reference establishing that Cannella
had a medical expert evaluate Hayes’s sanity at the time of the offense. When she thought that
she had found the reference, she exclaimed, “Yay!” The district court rejoined:
       THE COURT: Are you serious?
       [STATE’S ATTORNEY]: Oh, I’m sorry, Your Honor. I apologize. I was worried
       I couldn’t find it. I totally –
       THE COURT: Well, this is a Federal Court, not a football field.
       [STATE’S ATTORNEY]: You know what, I apologize to this Court. I was just
       nervous about finding it. I take this hearing very seriously.
       THE COURT: Well, this is a person’s life at stake.
       [STATE’S ATTORNEY]: I’m so sorry, Your Honor.
       THE COURT: Well, get yourself together then.

                                                 30
         USCA11 Case: 19-10856       Date Filed: 08/25/2021   Page: 31 of 48



said that “there [was] nothing that happens between the 17th and the 24th [of

February] on the record that would support” Cannella’s testimony:

      I mean, it’s just not there. The only exception being the one thing that
      is not challenged by some directly contradicting evidence and that is
      Mr. Cannella’s statement that there was a conversation, and I don’t
      know anything else that’s in this record that supports what Mr. Cannella
      says happened.

      And on the district court’s view, it seems, the state had to produce that

kind of corroborating evidence to clothe the state court’s factual findings in

the deference that AEDPA prescribes:

      The trial court’s finding—it’s not magic because they say it, it’s magic
      because it is supported by competent evidence. Evidentiary findings
      are entitled to deference, credibility findings are entitled to deference,
      but the deference is based upon showing that it’s supported by
      substantial competent evidence, which “substantial” doesn’t mean what
      normal people think it means, it means some scintilla of evidence.

      The district court’s written order is more of the same.              The court

acknowledged Cannella’s testimony at the state post-conviction hearing: “Counsel

represented to the state post-conviction court that he decided to abandon Hayes’s

insanity defense based, in part, on a colloquy between himself, the trial judge, and

Hayes, in which Hayes allegedly chose to pursue a straight ‘not guilty’ defense.”

The district court even quoted part of the same trial-court exchange that the post-

conviction court had cited, in which, to repeat, Cannella had said the following:

      [O]n the 17th of this month to be exact in this very courtroom I
      explained to him in detail and in front of Your Honor and [the
      prosecutor] the notice of intent to rely upon the defense of insanity that
                                         31
         USCA11 Case: 19-10856      Date Filed: 08/25/2021    Page: 32 of 48



      I had filed explaining to him in detail and he indicated that he wanted
      to proceed with a not guilty plea and at that time I withdrew the notice.

      For the district court, though, neither that exchange during the trial nor

Cannella’s state post-conviction testimony was enough. In particular, the district

court said—as it had forecast in its comments during the hearing—that the trial

transcript did “not support [Cannella’s] assertion” that he had an in-court colloquy

with Hayes about the insanity defense. More particularly still, the court fixated on

the fact that the record of proceedings on February 17, 2005, to which Cannella had

adverted in his statement to the trial court, didn’t itself reveal any such colloquy.

From that premise, and notwithstanding Cannella’s later testimony during post-

conviction proceedings, the district court concluded that “[c]learly there was no on-

the-record discussion with Hayes about the insanity defense (or any other issue), nor

was there any indication that Hayes wanted to proceed with a not guilty defense.”

The court once again faulted the state’s lawyer for her inability to muster

documentary evidence to corroborate Cannella’s testimony:             “When asked

specifically to show this Court excerpts of the record which supported her argument

to the state appellate court that counsel had discussed with Hayes the difference

between a ‘not guilty’ defense and a ‘not guilty by reason of insanity’ defense, [the

state’s lawyer] could not do so.”

      Having concluded that the state post-conviction court was wrong to credit

Cannella’s testimony about the colloquy, the district court proceeded to hold that

                                         32
         USCA11 Case: 19-10856       Date Filed: 08/25/2021   Page: 33 of 48



“[t]he state post-conviction court unreasonably determined the facts” and,

accordingly, that its decision rejecting Hayes’s Strickland claim was not entitled to

AEDPA deference. In so holding, the district court cited both—and seemed to

shuffle back and forth between—28 U.S.C. § 2254(d)(2) and 28 U.S.C. § 2254(e)(1).

And in the end, the court concluded that because of the absence of documentary

proof corroborating Cannella’s testimony, Hayes had “establishe[d] by clear and

convincing evidence that the state court’s factual findings that counsel’s testimony

was credible and that his withdrawal of the insanity defense was a tactical decision

are unreasonable because neither finding is supported by the record.”

      Having freed itself of the obligation to review the state court’s decision

deferentially under AEDPA, the district court proceeded to conclude, on de novo

review, that Hayes was entitled to relief on his Strickland claim.

                                       * * *

      A brief housekeeping coda, before I proceed. We now know that the district

court was right about a couple of things: First, Cannella didn’t have an in-court

insanity-related colloquy with Hayes on February 17, 2005, as he mistakenly stated

in his exchange with the judge during Hayes’s trial. Second, the federal-habeas

record doesn’t include a transcript memorializing any such colloquy. That’s not to

say, however, as the district court intimated, that the colloquy never occurred. To

the contrary, we now know, with the benefit of hindsight, that an in-court colloquy


                                         33
         USCA11 Case: 19-10856        Date Filed: 08/25/2021    Page: 34 of 48



did occur—but on February 21, not February 17. And the transcript of that colloquy

wasn’t in the habeas record because the state (presumably thrown off by Cannella’s

confusion over dates in his statements during trial) simply failed to include it.

      All of this is neither here nor there for purposes of the discussion that

follows—for better or worse, the transcript evidencing Cannella’s February 21

colloquy isn’t properly before us. After the state filed its notice of appeal in this

case, it located the February 21 transcript and moved the district court for relief under

Federal Rule of Civil Procedure 60(b). The district court denied the state’s motion

and, for reasons unexplained, the state failed to appeal that denial. So, while it’s

helpful to know that a simple misunderstanding led to all the consternation over the

existence (or non-existence) of documentary proof that the insanity-related colloquy

occurred, the record for today’s purposes is precisely as it was when the district court

rendered its decision. That record, which I accept, shows (1) that Cannella clearly

testified during state post-conviction proceedings that he had the colloquy with

Hayes but (2) that there was no hard documentary evidence to corroborate his

testimony.

                                           II

      As I read the district court’s decision, I see two fundamental—and

overlapping—errors in the way that it dealt with the state post-conviction court’s

factual determination that Cannella had “credibl[y]” testified that he had an in-court


                                           34
         USCA11 Case: 19-10856        Date Filed: 08/25/2021   Page: 35 of 48



colloquy in which he advised Hayes about the merits and demerits of abandoning an

insanity defense in favor of a straight not-guilty plea. First, although it recited

§ 2254(e)(1)’s standard, it seems clear to me that the court failed to accord the state

court’s credibility finding a presumption of correctness, let alone find it rebutted, as

the text requires, by “clear and convincing evidence.” Second, the district court

mixed, matched, and conflated § 2254(e)(1) and § 2254(d)(2), such that it ended up

concluding that what I’ll call an “(e)(1) error” necessarily entailed a holding that the

state court’s “decision” was “based on” an “unreasonable determination of the facts”

within the meaning of § 2254(d)(2).

      I will address the district court’s errors in turn.

                                           A

      The first, to me, is straightforward—the district court purported to apply

§ 2254(e)(1) but gave it short shrift. As I understand it, subsection (e)(1) states a

universal requirement, applicable to all federal habeas proceedings involving state

prisoners, whether subject to § 2254(d)(1), § 2254(d)(2), or both:

      In a proceeding instituted by an application for a writ of habeas corpus
      by a person in custody pursuant to the judgment of a State court, a
      determination of a factual issue made by a State court shall be presumed
      to be correct. The applicant shall have the burden of rebutting the
      presumption of correctness by clear and convincing evidence.
28 U.S.C. § 2254(e)(1). Importantly, we’ve made clear that “[i]n the absence of

clear and convincing evidence, we have no power on federal habeas review to revisit


                                           35
         USCA11 Case: 19-10856        Date Filed: 08/25/2021   Page: 36 of 48



the state court’s credibility determinations.” Bishop v. Warden, GDCP, 726 F.3d

1243, 1259 (11th Cir. 2013). Here, then, the district court was required to presume

that all of the state court’s findings of fact—including its determination that Cannella

was “credible” when he testified that he had the insanity-related colloquy with

Hayes—were correct, and to accept them as true, absent clear and convincing

evidence that they were false. See id. at 1258; see also Jenkins v. Comm’r, Ala.

Dep’t of Corr., 963 F.3d 1248, 1272 (11th Cir. 2020) (“The credibility of a witness

is a question of fact entitled to a presumption of correctness under AEDPA.”). By

my reading, the district court failed to do so.

      To be sure, the district court recited § 2254(e)(1)’s clear-and-convincing

standard. But I see no indication that it meaningfully applied that standard or,

indeed, that it held Hayes to any burden to disprove Cannella’s sworn testimony that

he engaged in a colloquy about abandoning the insanity defense. A key question at

the state post-conviction hearing was whether the colloquy occurred. Cannella

testified that it did—referring to it at least three times in the course of a single

exchange—and the state court expressly found his testimony to be “credible.” Hayes

didn’t testify at the hearing, nor did he present any witnesses to rebut Cannella’s

account. As the case arrived on the district court’s doorstep, then, there was no

reason—let alone a “clear and convincing” reason—to doubt the state post-

conviction court’s factual determinations.


                                           36
         USCA11 Case: 19-10856       Date Filed: 08/25/2021    Page: 37 of 48



      Nor did any such reason arise in the district court. As already explained, the

district court got hung up on the fact that the state’s lawyer couldn’t seem to marshal

any proof to corroborate Cannella’s testimony, chastising her for failing to produce

a written transcript of the colloquy.      But it was Hayes’s burden to disprove

Cannella’s account, not the state’s burden to (further) prove it. And as a matter of

simple logic, the absence of conclusive proof in the record that a witness’s sworn

testimony was true is not the same thing as presence of proof that his testimony was

false—let alone proof that would rise to the level of “clear and convincing evidence.”

       And the district court’s unstated assumption—that before a federal habeas

court can accept a state court’s factual finding based on a credibility determination,

it must be able to point to corroborative documentary proof—is not just illogical, but

also unlawful. Our decision in Nejad v. Attorney General, State of Georgia, 830

F.3d 1280 (11th Cir. 2016), is very nearly on point. There, a § 2254 petitioner

brought an ineffective-assistance claim based on his lawyer’s alleged failure to

advise him of his right to testify in his own defense. The state argued that the

petitioner couldn’t have been prejudiced by any such failure because the trial judge

had advised him of his right to testify. As here, though, the transcript didn’t reflect

any on-the-record colloquy. Id. at 1284–85. Even so, as here, after an evidentiary

hearing, the state post-conviction court found, on the basis of the prosecutor’s sworn

testimony recounting the events in question, that the trial judge had indeed advised


                                          37
         USCA11 Case: 19-10856        Date Filed: 08/25/2021     Page: 38 of 48



the petitioner of his right to testify. Id. at 1285–86. And as here, on federal habeas

review, the district court rejected the state court’s witness-credibility determinations

and granted relief. Id. at 1288.

      We reversed, emphasizing that the state court could reasonably have

concluded that “the trial transcript did not reflect everything that was said during the

trial.” Id. at 1291. We held, then, that the absence of documentary proof to

corroborate a witness’s sworn testimony did not constitute the clear and convincing

evidence necessary to reject a state court’s factual determination. Reiterating what

we had said earlier, we emphasized that “[f]ederal habeas courts have no license to

redetermine credibility of witnesses whose demeanor has been observed by the state

trial court, but not by them.” Id. at 1291–92 (quoting Consalvo v. Sec’y for Dep’t of

Corr., 664 F.3d 842, 845 (11th Cir. 2011)).

      It seems clear to me that the district court here failed to accord the state court’s

credibility determination the deference it was due under § 2254(e)(1). Far from

requiring Hayes to come up with “clear and convincing evidence” that Cannella lied

about the insanity-related colloquy, the district court faulted the state for failing to

come up with evidence to corroborate Cannella’s testimony. That was error.

                                           B

      Separately, I worry that the district court’s order reflects a misunderstanding

of §§ 2254(d)(2)’s and (e)(1)’s respective roles. Even if the district court was right


                                           38
         USCA11 Case: 19-10856         Date Filed: 08/25/2021       Page: 39 of 48



about § 2254(e)(1)—that is, even if it correctly concluded that Hayes had

successfully rebutted the state court’s credibility finding and “clear[ly] and

convincing[ly]” proved that Cannella never had the in-court colloquy—that would

not ipso facto necessitate a conclusion that Hayes had met § 2254(d)(2)’s separate

requirement that the state court’s “decision” be “based on” an “unreasonable

determination of the facts.”

      As I read its order, the district court conflated §§ 2254(d)(2) and (e)(1) and

generally failed to appreciate those subsections’ different functions. Evidence of

that conflation—and confusion—pervades the court’s written order. For instance,

the court opened its analysis with what it called an “[a]pplication of Section

2254(d)(2),” in which it concluded that “[t]he state post-conviction court

unreasonably determined the facts.” It then proceeded to cite and paraphrase §

2254(e)(1)’s clear-and-convincing standard, only to cite a § 2254(d)(2) case,

Brumfield v. Cain, 576 U.S. 305 (2015), for the standard by which a federal court

should    determine    whether     a   state    court’s   factual     determinations   are

“unreasonable”—a term that subsection (d)(2) uses but subsection (e)(1) does not.

So too, toward the end of its analysis, the district court stated that “[a]lthough Section

2254(d)(2) requires a federal district court to accord the state trial court ‘substantial

deference,’ ‘deference does not imply abandonment or abdication of judicial

review,’ and ‘does not by definition preclude relief’”—and went on to conclude, in


                                           39
         USCA11 Case: 19-10856       Date Filed: 08/25/2021   Page: 40 of 48



terms that seem more suited to subsection (e)(1) than subsection (d)(2), that “[t]he

state post-conviction court’s factual determination—that [Cannella’s] testimony was

credible—is not supported by the record.” Finally, in summarizing its reasons for

declining to accord the state court’s decision AEDPA deference, the district court

stated that Hayes had “establishe[d] by clear and convincing evidence”—seemingly

a reference to § 2254(e)(1)—“that the state court’s factual findings that [Cannella’s]

testimony was credible and that his withdrawal of the insanity defense was a tactical

decision are unreasonable”—a term, again, that subsection (e)(1) doesn’t even use—

“because neither finding is supported by the record.”

      The district court’s confusion, it seems to me, led it to conclude that (what it

took to be) an (e)(1)-qualifying error—that is, a factual determination that has been

“clear[ly] and convincing[ly]” proven false—necessarily and ineluctably leads to a

holding that the state-court “decision” in which that determination appears is itself

“based on” an “unreasonable determination of the facts” within the meaning of

§ 2254(d)(2). To be sure, that may sometimes be the case. But not always—it’s just

more involved than that. In the balance of the opinion, I hope to explain why and,

in the process, to try to unpack what I take to be the proper relationship between

§§ 2254(d)(2) and (e)(1).

      Before doing so, though, I should first acknowledge that the district court’s

confusion is both understandable and forgivable. Questions about the interplay


                                         40
         USCA11 Case: 19-10856      Date Filed: 08/25/2021    Page: 41 of 48



between subsections (d)(2) and (e)(1) have been with us since AEDPA’s enactment.

See Note, Rewriting the Great Writ: Standards of Review for Habeas Corpus Under

the New 28 U.S.C. § 2254, 110 Harv. L. Rev. 1868, 1874–76 (1997). And to this

point, anyway, the Supreme Court hasn’t provided any real guidance about how the

two fit together.

      There have been hints, to be sure. In Miller-El v. Cockrell, for instance, the

Court emphasized that subsections (d)(2) and (e)(1) are “independent requirements.”

537 U.S. 322, 341 (2003). It therefore faulted the Fifth Circuit for merging them to

require something that AEDPA’s text doesn’t—namely, that a habeas petitioner

“prove that a decision is objectively unreasonable by clear and convincing

evidence.” Id. In rejecting that hybridized standard, the Court gestured toward the

two provisions’ respective functions. “The clear and convincing evidence standard

is found in § 2254(e)(1),” the Court observed, “but that subsection pertains only to

state-court determinations of factual issues, rather than decisions.” Id. Subsection

(d)(2), it continued, refers to “decisions” and “contains the unreasonable

requirement.” Id. at 342. And, importantly, the Court clarified that each subsection

has its own role:

      Factual determinations by state courts are presumed correct absent clear
      and convincing evidence to the contrary, § 2254(e)(1), and a decision
      adjudicated on the merits in a state court and based on a factual
      determination will not be overturned on factual grounds unless
      objectively unreasonable in light of the evidence presented in the state-
      court proceeding, § 2254(d)(2).
                                         41
         USCA11 Case: 19-10856       Date Filed: 08/25/2021    Page: 42 of 48



Id. at 340.

      Miller-El was a start, but in the years since it was decided, precisely how

subsections (d)(2) and (e)(1) relate to one another has remained an open question.

See, e.g., Rice v. Collins, 546 U.S. 333, 339 (2006). During that time, the Court has

twice granted certiorari specifically to address that issue, only to bypass it. See Wood

v. Allen, 558 U.S. 290, 300 (2010); Burt v. Titlow, 571 U.S. 12, 18 (2013) (“We have

not defined the precise relationship between § 2254(d)(2) and § 2254(e)(1), and we

need not do so here.”).

      In the absence of any controlling decision, the circuits remain split—or, like

the district court here, confused—over the exact relationship between subsections

(d)(2) and (e)(1). See Fields v. Thaler, 588 F.3d 270, 279–80 (5th Cir. 2009)

(collecting cases); Lucien v. Spencer, 871 F.3d 117, 127 n.4 (1st Cir. 2017); Bryan

R. Means, Federal Habeas Manual § 3:82 (2021) (describing the variety of

approaches taken by circuit courts). Most courts that have addressed the subject

seem to have held that § 2254(e)(1) requires a federal court to presume that a state

court’s factual determinations are correct even in the context of a § 2254(d)(2)

challenge—and, thus, that the two subsections present separate barriers to relief. See

Fields, 588 F.3d at 278–80. The First Circuit has so far managed to avoid the issue.

See, e.g., Smith v. Dickhaut, 836 F.3d 97, 101 (1st Cir. 2016) (“[E]ven if we were to

assess the state court’s factual determinations under the more petitioner-friendly


                                          42
         USCA11 Case: 19-10856       Date Filed: 08/25/2021    Page: 43 of 48



standard set out in § 2254(d)(2), rather than the more deferential standard in

2254(e)(1), [the petitioner] would still not be entitled to the relief he seeks.”). For

its part, the Ninth Circuit has (alone) held that § 2254(e)(1)’s presumption applies

only when a habeas petitioner presents new evidence in federal court. See Taylor v.

Maddox, 366 F.3d 992, 1000 (9th Cir. 2004), overruled on other grounds by Murray

v. Schriro, 745 F.3d 984 (9th Cir. 2014).

      And to be fair, we’ve been a little inconsistent ourselves. In some cases,

we’ve just bracketed the question of how subsections (d)(2) and (e)(1) interact. See,

e.g., Cave v. Sec’y for Dep’t of Corr., 638 F.3d 739, 747 (11th Cir. 2011) (“We have

not yet had an occasion to completely define the respective purviews of (d)(2) and

(e)(1), and this case presents no such opportunity.”). In others, we’ve given weight

to § 2254(e)(1)’s presumption without definitively determining how it relates to §

2254(d)(2). See, e.g., Newland v. Hall, 527 F.3d 1162, 1183–84 (11th Cir. 2008);

see also Mansfield v. Sec’y, Dep’t of Corr., 679 F.3d 1301, 1310 (11th Cir. 2012)

(“[T]he Florida Supreme Court’s finding that Randall’s testimony was credible was

not rebutted by clear and convincing evidence, and the district court was plainly

required to presume the correctness of that factual finding under AEDPA. 28 U.S.C.

§ 2254(e)(1).”).

      To my mind, careful attention to § 2254’s text shows that the two provisions

play separate roles in federal habeas review. Start with § 2254(e)(1). As I’ve said,


                                            43
         USCA11 Case: 19-10856       Date Filed: 08/25/2021   Page: 44 of 48



subsection (e)(1) articulates a universal requirement: In every habeas proceeding

initiated by an individual in state custody, any “determination of a factual issue” by

the state court “shall be presumed correct,” and the petitioner “shall have the burden

of rebutting the presumption of correctness by clear and convincing evidence.” 28

U.S.C. § 2254(e)(1). Section 2254(d) is different—it explains how federal courts

should review state-court “decision[s]” and generally prohibits a federal court from

granting habeas relief unless a state court’s “decision” itself was “unreasonable,”

either legally or factually. As particularly relevant for our purposes, § 2254(d)(2)

bars relief absent a showing that the state court’s “decision” was “based on” an

“unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” Id. § 2254(d)(2). Importantly here, because a “decision”

might comprise many “determination[s]”—some factual, some legal—§ 2254(d)

prevents federal courts from granting relief because of errors that don’t affect the

ultimate reasonableness of the state court’s decision.

      Clearly, subsections (d)(2) and (e)(1) share some of the same space, and there

is some logical relationship between them. But it seems to me that the district court

misunderstood that relationship. If the petitioner can’t discharge his burden under §

2254(e)(1) by proving by clear and convincing evidence that any of the state court’s

individual factual “determinations” was erroneous, then it follows that he also can’t

demonstrate that the state court’s “decision” was “based on” an “unreasonable


                                         44
          USCA11 Case: 19-10856           Date Filed: 08/25/2021        Page: 45 of 48



determination of facts” within the meaning of § 2254(d)(2). The converse, though,

is not necessarily true.         Even if a petitioner can prove—even clearly and

convincingly—that a state court’s factual determination (or determinations) was (or

were) erroneous, he may yet be unable to make the required showing under

§ 2254(d)(2)—namely, that the state court’s factual error (or errors) resulted in a

“decision” that was “based on” an “unreasonable determination of the facts.” That’s

because a factual error, given its bigness or smallness, might or might not rise to the

level that it renders the state court’s ultimate “determination of the facts”

unreasonable, or because, despite the error, the state court’s “decision” might or

might not have been “based on” it. 4 That is, a state court’s “decision” can be

reasonable even if some of its individual factual findings were erroneous—so long

as the decision, taken as a whole, doesn’t constitute an “unreasonable determination

of the facts” and isn’t “based on” any such determination. See Valdez v. Cockrell,



4
  It seems to me that the most sensible interpretation of “based on”—in § 2254(d)(2), as
elsewhere—is that the “unreasonable determination of the facts” must have been a but-for cause
of the state court’s “decision.” See Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 63 (2007) (“In
common talk, the phrase ‘based on’ indicates a but-for causal relationship and thus a necessary
logical condition.”); Babb v. Wilkie, 140 S. Ct. 1168, 1173 (2020) (similar). Although neither
the Supreme Court nor this Court has definitively resolved the issue, two other circuits appear to
have embraced the but-for interpretation. See, e.g., Byrd v. Workman, 645 F.3d 1159, 1172 (10th
Cir. 2011) (“[Petitioner’s] claim under § 2254(d)(2) ultimately fails because he cannot show that
the decision— i.e., the overall Strickland determination of the court—was based on— i.e., rests
upon—an unreasonable determination of the facts.” (internal quotation marks and citations
omitted)); Rice v. White, 660 F.3d 242, 250 (6th Cir. 2011) (“[I]t is not enough for the petitioner
to show some unreasonable determination of fact; rather, the petitioner must show that the
resulting state court decision was ‘based on’ that unreasonable determination.”).

                                                45
          USCA11 Case: 19-10856          Date Filed: 08/25/2021       Page: 46 of 48



274 F.3d 941, 951 (5th Cir. 2001) (“[I]t is possible that, while the state court erred

with respect to one factual finding under § 2254(e)(1), its determination of facts

resulting in its decision in the case was reasonable under § 2254(d)(2).”); see also

Collier v. Norris, 485 F.3d 415, 423 (8th Cir. 2007) (similar).5

       The point: A petitioner’s failure to carry his burden under subsection (e)(1)

necessarily means that he can’t carry his burden under subsection (d)(2), but a

petitioner’s success in carrying his burden under (e)(1) does not necessarily mean

that he can carry his burden under (d)(2). Here, Hayes couldn’t meet § 2254(d)(2)’s

bar without first showing—as a threshold matter and by the clear and convincing

evidence required by § 2254(e)(1)—that the state court had made at least one

erroneous factual finding. For reasons I’ve explained, he can’t do even that. But

even assuming, as the district court seemed to conclude, that Hayes had clearly and

convincingly shown that Cannella’s testimony about the colloquy was false for

(e)(1) purposes, the court was nonetheless required to explain how and why the state

court’s “decision” was “based on” an “unreasonable determination of the facts”

within the meaning of (d)(2).



5
  None of this is to say that federal courts must, in every case, expressly address § 2254(e)(1)
before proceeding to § 2254(d)(2). For instance, there may well be cases in which, even
assuming some (e)(1)-qualifying error, a petitioner can’t overcome subsection (d)(2) for reasons
explained in text. As the Supreme Court has shown, a court can resolve fact-based challenges to
a state court’s decision without resolving the uncertainty about how these two provisions
interact. See, e.g., Burt v. Titlow, 571 U.S. 12, 18 (2013).

                                               46
         USCA11 Case: 19-10856       Date Filed: 08/25/2021   Page: 47 of 48



      The district court didn’t do that. Nor could it, as there was nothing remotely

“unreasonable” about the state court’s overall “determination of the facts.” Based

on the evidence before it, the state court reasonably found that Cannella made a

strategic decision to abandon the not-guilty-by-reason-of-insanity defense because

(1) experts had already deemed Hayes competent to stand trial, (2) Hayes had

covered up his crime, rendering it unlikely that Florida law would support an insanity

defense, and (3) Hayes didn’t want to proceed with that defense. And because, even

without Cannella’s testimony, there was ample evidence supporting the state court’s

determination that Cannella’s abandonment of a losing defense before trial was a

reasonable strategic decision under Strickland, I simply can’t say that the state

court’s adjudication of Hayes’s ineffective-assistance claim resulted in a “decision”

that was “based on” an “unreasonable determination of the facts.”

                                         III

      It seems to me that a proper review of Hayes’s petition should have proceeded

essentially as follows: All of the state court’s factual findings should have been

presumed correct under § 2254(e)(1), including the court’s determination that

Cannella credibly testified that he had the insanity-related colloquy with Hayes.

Hayes failed to show by clear and convincing evidence that the state court’s factual

findings were erroneous and that Cannella’s testimony wasn’t credible. And it was

reasonable under § 2254(d)(2)—indeed, doubly so in light of Hayes’s failure to


                                         47
            USCA11 Case: 19-10856     Date Filed: 08/25/2021    Page: 48 of 48



clearly and convincingly disprove even a single state-court finding—for the state

court to conclude that Cannella made a tactical decision to abandon the insanity

defense during the trial, because he concluded that the insanity defense would fail

and that another defense might succeed. And finally, to round out the discussion,

§ 2254(d)(1) wouldn’t warrant relief because the state court correctly (and in any

event reasonably) applied Strickland to Hayes’s case and held that Cannella’s

strategic decision to abandon a losing defense was reasonable. See Knowles v.

Mirzayance, 556 U.S. 111, 124 (2009) (“[S]trategic choices made after thorough

investigation of law and facts relevant to plausible options are virtually

unchallengeable.” (quotation marks omitted)). Because the state court adjudication

of Hayes’s claim didn’t result in a decision that was either legally or factually

unreasonable, the federal court had no power to bypass § 2254(d)’s bars and grant

the writ.

                                        * * *

      The Court is quite right to reverse, and I join its opinion doing so. I’ve written

separately because I fear that the district court’s order is wrong in ways that the Court

doesn’t address, in that it evinces a fairly serious (if understandable) misconception

about how 28 U.S.C. §§ 2254(d)(2) and 2254(e)(1) operate and interrelate, and

because I think that misconception merits correction.




                                           48